                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:14-CR-198-D
                                   No. 5:16-CV-324-D

ELIZABETH MARRERO,                                )
                                                  )
                            Petitioner,           )
                                                  )                        ORDER
                     v.                           )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                             Respondent.          )
                                                       (

        The court has reviewed the record. The court DISMISSES WITHOUT PREruDICE

petitioner's motion under 28 U.S.C. § 2255 [D.E. 127]. Because petitioner's section 2255 motion

is "successive," and she has not received authorization from the United States Court of Appeals for

the Fourth Circuit to file it, the court lacks jurisdiction to consider it. See, e.g.• 28 U.S.C. § 2255(h);

Gonzalez v. Crosby. 545 U.S. 524, 528-38 (2005); Richardson v. Thomas, 930 F.3d 587, 595-600

(4th Cir. 2019); Moses v. Joyner, 815 F.3d 163, 167-69 (4th Cir. 2016); United States v. Winestock,

340 F.3d200, 205 (4th Cir. 2003), abrogated in part by United States v. McRae, 793 F.3d 392 (4th

Cir. 2015); cf. [D.E. 116, 117]. Alternatively, the claims fail on the merits. See Fed. R. Civ. P.

12(b)(6); [D.E. 144]. The court also DENIES a certificate of appealability. See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        SO ORDERED. This _j_ day of June 2021.



                                                              1zks~~m
                                                              United States District Judge




            Case 5:14-cr-00198-D Document 150 Filed 06/09/21 Page 1 of 1
